908 F.2d 968Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buster Alexander YANCEY, Jr., Plaintiff-Appellant,v.Frank BULLOCK, Jr., Defendant-Appellee.
No. 90-6314.
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1990Decided July 13, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  N. Carlton Tilley, Jr., District Judge.  (C/A No. 90-131-G)
Buster Alexander Yancey, Jr., appellant pro se.
M.D.N.C.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Buster Alexander Yancey, Jr., seeks to appeal the district court's order denying relief in his action alleging RICO violations and asserting claims under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Yancey v. Bullock, C/A No. 90-131-G (M.D.N.C. Mar. 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.